Citation Nr: 0633689	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-22 179	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 21, 1997, Board of Veterans' Appeals (Board) decision 
that denied entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1986.  He 
died on October [remanded], 1995.  The moving party is the veteran's 
widow.

This matter arises from a Board decision issued on March 21, 
1997, which denied the moving party's claim for service 
connection for the cause of the veteran's death.  In June 
1997, the moving party requested that the Board reconsider 
its decision denying service connection for the cause of the 
veteran's death.  The Board denied the motion for 
reconsideration in August 1997.  This decision was not 
further appealed, and it became final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2005).


FINDING OF FACT

The Board March 21, 1997 decision denying the appellant's 
appeal for service connection for the cause of the veteran's 
death was not undebatably erroneous.  


CONCLUSION OF LAW

A March 21, 1997, Board decision, which denied service 
connection for the cause of the veteran's death, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105(a), 
3.400(k), 20.1400, 20.1403 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

Factual Background

In November 1995, the moving party filed a claim for service 
connection for the cause of the veteran's death.  A copy of 
the veteran's death certificate shows that the cause of death 
was reported as renal cell cancer.  At the time of the 
veteran's death, he was service connected for calcifications 
of the left heel, a left corneal scar, peptic ulcer disease 
and colocystectomy, a right renal calculus, pedunculated 
fibromas of the neck and chest, and hemorrhoids.

As the RO noted in its January 1996 rating decision denying 
service connection for the cause of the veteran's death, the 
evidence of record did not show that any of the veteran's 
service-connected disabilities had caused or contributed to 
cause his death.  The veteran's post-service treatment 
records, including for renal cell cancer, also did not show 
that any of his service-connected disabilities caused or 
contributed to his death.  In this regard, the RO noted that 
the Board previously denied the veteran's service connection 
claim for a left nephrectomy, status-post-renal cell cancer 
in July 1990 and this decision was not appealed.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005).

In her February 1996 notice of disagreement, the moving party 
stated that the veteran had experienced complications from 
in-service surgery for acute gangrenous cholecystitis and a 
urinary tract infection "plus the kidney."  She stated, 
"[A]ll of these conditions are secondary to [the veteran's] 
original surgery in 1986."  And, on her VA Form 9 dated in 
March 1996, the moving party stated that, since the veteran 
was service-connected for a renal calculus which, in her 
opinion, had caused his urinary tract infections and renal 
cell cancer, she was entitled to service connection for the 
cause of the veteran's death.  The moving party attached a 
statement to her VA Form 9 from D.W.R., M.D., in which this 
examiner stated that he had been treating the veteran until 
his death.  This examiner noted that the veteran's cause of 
death had been renal cell carcinoma.  He stated, "Chronic or 
recurrent kidney infections (pyelonephritis) can be 
associated with the later development of renal cell 
carcinoma.  It is possible that [the veteran's] past history 
of kidney-related infections contributed to his later 
development of malignancy."

In response to a request from the RO for a medical opinion, a 
VA physician reported in April 1996 that, although the 
veteran was service-connected for a right renal calculus in 
1986, subsequent urology examination of the veteran in 
January 1987 showed that the renal calculus was no longer 
present in the right kidney.  The VA examiner stated that the 
veteran had died as a result of renal cell carcinoma that had 
metastasized to the central nervous system.  This VA examiner 
consulted with a VA pathologist and both of these examiners 
agreed that there was no association between chronic 
pyelonephritis and renal cell carcinoma in the available 
medical literature.  

In a December 1996 statement, the moving party asserted that 
the veteran's treating urologist had related his recurrent 
in-service kidney infections to renal cell carcinoma.  

In its March 21, 1997, decision, which denied service 
connection for the cause of the veteran's death, the Board 
reviewed all of the relevant medical evidence.  It discussed 
the veteran's service medical records showing in-service 
treatment for urinary tract infections, a kidney stone which 
disappeared after it was first detected, and a subsequent 
left radical nephrectomy for renal cell carcinoma.  The Board 
also reviewed the opinions of D.W.R., M.D., in March 1996, 
and the VA examiner in April 1996, concerning the asserted 
relationship between active service and the cause of the 
veteran's death.  The Board noted that there was no evidence 
of chronic pyelonephritis (or kidney infections) in the 
medical evidence of record.  Given the complete lack of 
evidence supporting service connection for the cause of the 
veteran's death, and given the April 1996 VA examiner's 
opinion that there was no association between chronic 
pyelonephritis and renal cell carcinoma, the Board denied 
this claim.  

When she filed her CUE motion in January 2005, the moving 
party attached a copy of the March 1996 opinion of D.W.R., 
M.D., concerning the cause of the veteran's death.  Pursuant 
to the regulations governing CUE motions, the Board provided 
a copy of the moving party's CUE motion to her 
representative.  See 38 C.F.R. § 20.1405(a)(2) (2006).

In September 2005, the moving party's representative filed a 
substantive motion alleging CUE in the Board's March 21, 
1997, decision.  In his argument, the representative 
highlighted the March 1996 opinion of D.W.R., M.D., 
concerning the cause of the veteran's death and disputed the 
Board's decision to accept the VA examiner's April 1996 
opinion over the opinion from the veteran's treating 
physician.  The representative concluded that, if the Board 
had properly accepted the medical opinion from the veteran's 
treating physician, the moving party would have been entitled 
to service connection for the cause of the veteran's death.

Analysis

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.105(a) (2006). To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The moving party presents two allegations of CUE in the 
Board's March 21, 1997, decision, and neither is persuasive.  
Her first CUE argument is that the Board improperly weighed 
and evaluated the evidence.  Alternatively, the moving party 
asserts that the Board committed CUE when it failed to accept 
the March 1996 opinion by the veteran's treating physician as 
sufficient to establish service connection for the cause of 
the veteran's death.  Finally, the moving party also asserts 
that the Board committed CUE by not obtaining an opinion from 
an independent medical expert (IME) ("IME opinion") 
concerning the cause of the veteran's death.

The Board observes that the mere allegation that it 
improperly weighed and evaluated the evidence of record can 
never constitute CUE.  The moving party does not allege that 
the correct facts were not before the Board at the time of 
its March 21, 1997, decision.  Nor does she allege that 
statutory and regulatory provisions governing service 
connection for the cause of death were not properly applied 
by the Board in its March 21, 1997, decision.  To the extent 
that the moving party seeks a re-weighing of the evidence in 
this case by means of a collateral attack on the March 21, 
1997, Board decision with which she clearly disagrees, her 
CUE motion is dismissed.

With regard to the moving party's argument that the Board's 
failure to consider the March 1996 examiner's opinion 
constituted CUE, the Board notes that it considered both of 
the available medical opinions on the cause of the veteran's 
death in its March 21, 1997 decision.  The Veterans Court has 
held that, when the evidence is in conflict, the Board is 
free to favor some medical evidence over other medical 
evidence provided that it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The moving party's 
argument is that, because D.W.R., M.D., was the veteran's 
treating physician, the Board should have found his March 
1996 opinion suggesting a link between in-service complaints 
and the cause of the veteran's death sufficient to establish 
service connection for the cause of the veteran's death.  
However, both the United States Court of Appeals for the 
Federal Circuit and the Veterans Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

A review of the Board's March 21, 1997, decision, indicates 
that there was an adequate basis for finding the April 1996 
VA examiner's opinion more probative than the March 1996 
opinion by the veteran's treating physician concerning the 
etiological relationship between active service and the cause 
of the veteran's death.  For example, the Board found that 
the March 1996 opinion discussed only the "possibility of an 
association" between the veterans's medical history of 
kidney-related infections and renal cell cancer.  The March 
1996 opinion indicated that "chronic pyelonephritis can be 
associated with the later development of renal cell cancer."  
However, the Board found this opinion less probative because 
there was no evidence of chronic pyelonephritis (or kidney 
infections) during or after active service and the veteran's 
presenting symptoms of renal cell cancer "did not involve 
any kidney infection."  The Board also found that, after 
reviewing the available medical literature and consulting 
with a VA pathologist, the April 1996 VA examiner's opinion 
found no association between chronic pyelonephritis and renal 
cell cancer.  

Finally, with regard to the contention that the Board should 
have obtained an IME opinion, the law and regulations provide 
that an IME opinion may be obtained when, in the Board's 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in an appeal.  38 U.S.C.A. 
§ 7109 (West 2002 & Supp. 2005); 38 C.F.R. § 20.901(d) 
(2006).  The Board's decision on whether to obtain an IME 
opinion is entirely discretionary.  Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).  The moving party has not asserted, and 
the medical evidence does not show, that the issue of an 
etiological relationship between the veteran's service-
connected disabilities and the cause of his death required an 
IME opinion.  As the Board held in its March 21, 1997, 
decision, there was no evidence of a relationship between the 
veteran's in-service renal calculus and the cause of his 
death.  Thus, the Board properly declined to obtain an IME 
opinion.  In any event, a failure in VA's general duty to 
assist could not form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

In summary, there was evidence for and against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board considered all of the relevant 
evidence in finding that the preponderance of the evidence 
was against the claim.  That March 1997 Board decision was 
clearly not undebately erroneous as it was based in part upon 
a competent and probative opinion that weighed against a 
finding that the veteran's fatal renal cell carcinoma was 
linked to service, to include any of his service-connected 
disorders.  Accordingly, the Board finds that there was no 
CUE in the March 1997 decision at issue and the motion at 
hand must be denied.


ORDER

The motion for CUE in a March 21, 1997 Board decision that 
denied entitlement to service connection for the cause of the 
veteran's death is denied.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



